On Application por Rehearing.
Bermudez, C. J.
The appellant claims that there is error in the judgment dismissing her .appeal for want of jurisdiction. She says the court decided that the fund to be distributed does not exceed $2000, when the fact is that it does. She represents that the entire fund which the executor proposed to distribute, by his account, exceeds $6500, and that she has opposed each and every item, which together aggregate that sum. She therefore urges that the fund to be distributed exceeds $2000 and that we have jurisdiction.
The complaint rests upon the assumed but groundless theory that a creditor has a right to oppose each and all the items of an account of distribution, in a thoroughly solvent succession, when a distribution of the surplus of his claim could not possibly injure him.
No doubt a creditor has a right, where his interest may be jeoparded by a distribution of funds, to oppose such distribution, but so far only as to have ample provision made to cover his claim, in capital, inter*432est and costs, should it be finally allowed (14 Ann. 863); but he has no right to obstruct a distribution of the surplus where such distribution can, in no possible contingency, affect his interest injuriously.
In the present instance, the fund proposed for distribution was $6500 and more; the debts and charges wore about $825; the residue about $5800, accruing to the legatees, special and residuary. The oppositions to the amount called for $1350, in capital.
Tlie opponents surely were entitled to ask to be placed on the account from which they had been omitted; but as there were ample funds to pay the debts in full (those stated, in the account and those mentioned in the opposition), and there was thereafter a large amount accruing to the legatees, the opponents had no interest, and therefore no right, to oppose a distribution among the creditors and the legatees, except as was necessary to secure a reserve from the residue to satisfy their demands, in case .they were finally allowed.
Tlie law distinctly provides, in cases of oppositions to accounts in succession matters, that if the decision thereon be appealed from, the succession representative is bound to retain a sufficient sum to satisfy the claim on which the opposition is made, with interest and cost; but that he cannot, under pretext of this appeal, refuse to distribute among the creditors, whose debts and privileges are not contested, the surplus remaining after this sum being retained. R. C. C. 1187; 12 Ann. 72.
It is true in this case that all the items wore opposed, but this was done without a sufficient showing of interest to arrest the whole fund. The oppositions could prevent a distribution only for an amount sufficient to pay the opponents eventually. Beyond that, they were frivolous on their face, and on that account could not give this Court jurisdiction.
The only fund arrested and not disposable for distribution was the $1345 retained to meet the oppositions eventually. Interest and costs could not swell the capital, and it is over the capital that the jurisdiction of this Court is authorized to extend.
The judgment first rendered did not direct specially a distribution of funds, as it was unnecessary that it should. The judgment secondly rendered sustains one opposition, amends and homologates the account and orders that the funds be distributed accordingly. What funds 7 Evidently not those to be distributed by the account, but those retained by the executor to meet the oppositions.
Wo are at a loss to perceive how, after the executor had retained the $1345 with interest and costs, claimed by the opponents, these could have any interest, and in the absence of such any right, to impede by an *433unreasonable and unjust opposition a distribution of the entire funds, as to others, whose payment could in no way injure them. They cannot be permitted thus, inequitably, to wrong others and clog the liquidation of the estate.
It is manifest from the pleadings that in no possible contingency can this Court render, on the opposition of appellant, a judgment either ordering or denying the distribution of a fund exceeding $2000. The rulings in the successions of Duran and McDowell are affirmed.
We, therefore, conclude that there is no error in our previous decree which dismisses the appeal for want of jurisdiction.
Rehearing refused.